          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 1 of 14




Marina A. Lewis, CA Bar No. 248816                       Christina D. Frangiosa, PA Bar No. 80249
marina@lewiskentllp.com                                  (Pro Hac Vice forthcoming)
LEWIS KENT LLP                                           CFrangiosa@eckertseamans.com
235 Montgomery Street, 30th Floor                        ECKERT SEAMANS
San Francisco, CA 94104                                  CHERIN & MELLOTT, LLC
Telephone: 415.966.3402                                  Two Liberty Place
Facsimile: 415.966.3403                                  50 South 16th Street, 22nd Floor
                                                         Philadelphia, PA 19102
                                                         Telephone: 215.851.8432
                                                         Facsimile: 215.851.8383

Attorneys for Plaintiff
Pet Valu Canada Inc.

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


 PET VALU CANADA INC.,                               :   Civil Action No.
                                                     :
                                Plaintiff,           :   COMPLAINT FOR:
                                                     :
                v.                                   :   (1) CYBERSQUATTING
                                                     :   (2) TRADEMARK INFRINGEMENT
 BSB VETERINARY CORP.,                               :   (3) BREACH OF CONTRACT
                                                     :
                                Defendant.           :


                   COMPLAINT FOR CYBERSQUATTING,
            TRADEMARK INFRINGEMENT AND BREACH OF CONTRACT

               This is an action for cyberpiracy (domain name cybersquatting) and federal

trademark infringement pursuant to the Lanham Act, 15 U.S.C. §§ 1114 and 1125(d), and breach

of contract under California state law.

                                     I.      JURISDICTION

               1. This Court has personal jurisdiction over Defendant because Defendant

resides and conducts substantial business within, and has established contacts with, this District.




                                                 1                                   COMPLAINT
          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 2 of 14




                 2. This Court has federal question jurisdiction of the subject matter of this action

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338, because this action alleges

violations of the Lanham Act (15 U.S.C. §§ 1114 and 1125(d)).

                 3. This Court has supplemental jurisdiction over the remaining claims under 28

U.S.C. § 1367.

                 4. Venue is proper in this judicial district under 28 U.S.C. § 1391 because

Defendant resides in this State and in this judicial District.

                            II.     INTRADISTRICT ASSIGNMENT

                 5. This is an intellectual property action to be assigned on a district-wide basis

under Civil Local Rule 3-2.

                                          III.    PARTIES

                 6. Plaintiff, Pet Valu Canada Inc. (“Pet Valu” or “Plaintiff”), is a British

Columbia (Canada) corporation having an address of 130 Royal Crest Court, Markham, Ontario

L3R 0A1, Canada.

                 7. Defendant, BSB Veterinary Corp. d/b/a Pet VM (“BSB” or “Defendant”), is a

California corporation with a published principal place of business at 2465 Salvio Street, Suite B,

Concord, CA 94520.

                 8. Upon information and belief, Defendant BSB filed for registration of the

fictitious business name “Pet Value Mart” with the Contra Costa County Clerk’s Office in 2015

and again in 2017. Copies of the pertinent details for Defendant’s 2015 and 2017 fictitious

business name filings from the Contra Costa County Clerk-Recorder’s online database are

attached as Exhibit A.




                                                   2                                   COMPLAINT
          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 3 of 14




                               FACTS COMMON TO ALL COUNTS

               9. Pet Valu provides a wide variety of goods and services directed to household

pets under its PET VALU name and mark. These goods and services include: pet food; pet

treats; dietary supplements for pets; bird seed; pet toys; pet apparel; pet beds; pet feeding dishes

and drinking bowls; pet furniture; dog collars, leashes and harnesses; cat litter; magazines and

bulletins published periodically in the field of pets and pet ownership; online and retail store

services in the field of pet supplies and pet food; and pet grooming services.

               10. Pet Valu has provided the above goods and services directed to household pets

under the PET VALU name and mark since at least as early as 1989.

               11. Pet Valu is well known in the relevant industry, as it is one of the largest pet

retail operations in North America, having recently opened its 375th store location in the United

States.

               12. Pet Valu has retail locations and customers throughout the United States.

               13. Pet Valu advertises and promotes its goods and services on the Internet, in its

physical retail store locations, and through advertising campaigns on the radio, on television, in

print magazines and newspapers, and over popular streaming services such as Spotify.

               14. Pet Valu’s main online presence in the United States is located at

US.PETVALU.COM.

               15. Pet Valu has used PET VALU as a name and mark in interstate commerce in

the United States in connection with its goods and services for household pets since 1989.

Materials showing Pet Valu’s use of the PET VALU name and mark are attached as Exhibit B.

Pet Valu’s use of the PET VALU name and mark has been continuous, commercially significant,

and substantially exclusive.




                                                  3                                   COMPLAINT
          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 4 of 14




                16. By virtue of Pet Valu’s continuous use in commerce in the United States of its

PET VALU name and mark in connection with goods and services for household pets, such

goods and services have become well and favorably known to the relevant trade and public under

such name and mark.

                17. Pet Valu is the owner of United States Trademark Registrations Nos.

1,563,967, 1,980,978, 3,963,108, and 4,955,118 for its PET VALU marks:

             Registration No.               Mark                   International Class(es)
                1,563,967                PET VALU                            42
                1,980,978                PET VALU                            28
                                         PET VALU
                3,963,108                                                     16
                                        COMPANION
                                      PET VALU. YOUR
                4,955,118             PET. YOUR STORE                         35
                                         (and design)

These registrations are valid, subsisting and incontestable. A copy of the pertinent information

about these registrations from the U.S. Patent and Trademark Office database is attached as

Exhibit C.

                18. Defendant operates an online “pet pharmacy” which advertises online retail

services directed to products for household pets, including dietary supplements, pet treats, pet

food, and flea and tick repellents.

                19. Defendant markets and promotes its online retail services for household pets

through the PETVM.COM website. Exhibit D.

                20. At least as early as September 12, 2018, Defendant was publicly listed as the

registrant and owner of the PETVALUEMART.COM domain name (the “Domain Name”),

which was originally registered on June 25, 2015. Exhibit E.

                21. Upon information and belief, Defendant initially marketed and promoted its

retail store services for household pets primarily through content available at the Domain Name


                                                 4                                   COMPLAINT
          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 5 of 14




(the “Website”), beginning at some point between June 2015 and October 2017. A copy of the

earliest available archived screen capture of the Website’s landing page is attached as Exhibit F.

               22. On or around June 12, 2018, Pet Valu first became aware of Defendant’s use

of the confusingly similar mark “Pet Value Mart” (the “Mark at Issue”), its ownership of the

Domain Name, and its operation of the Website, when Pet Valu’s customer service

representatives began “on a continuous basis receiving emails/calls from people thinking they

have been dealing with PV [Pet Valu] when in fact it is Pet Value Mart.”

               23. In a letter dated July 11, 2018, Pet Valu first notified Defendant of its concern

regarding Defendant’s use of the confusingly similar Mark at Issue, both as the dominant

component of the Domain Name and as a name and mark in the content of the Website. Exhibit

G.

               24. After further correspondence, and in response to Pet Valu’s concern,

Defendant and Pet Valu eventually entered into and executed a settlement agreement with an

effective date of April 15, 2019 (the “Settlement Agreement”), whereby Defendant committed

in writing to make no further or other use of the Mark at Issue, any similar variations and any

phonetic equivalents as a name or mark, or as a component of a name or mark or domain name,

in connection with online and retail store services in the field of pet supplies, pet medications

and pet food, with all such use ceasing no later than close of business on May 31, 2019. Exhibit

H.

               25. Despite this Settlement Agreement, upon information and belief, Defendant

renewed its registration for the Domain Name PETVALUEMART.COM on or around June 25,

2019. Exhibit I.




                                                  5                                   COMPLAINT
          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 6 of 14




               26. Defendant has failed to honor the terms of the Settlement Agreement, and

continues to engage in the same infringing conduct expressly prohibited by such Settlement

Agreement, which Defendant agreed to abandon as a condition of being released from liability

for past infringement.

               27. Despite commitments made in the Settlement Agreement, Defendant

continues to use the Domain Name for commercial purposes in derogation of Pet Valu’s rights in

its names and marks.

               28. Upon information and belief, the Domain Name is currently configured to

resolve or point to a website available at the PETVM.COM domain, which contains content

nearly identical to the Website previously available at the Domain Name, except any use of “Pet

Value Mart” as a name or mark has been replaced with the designation “Pet VM.” Exhibit D.

               29. On July 22, 2019, Pet Valu (through counsel) again corresponded with

Defendant to identify Pet Valu’s continued concerns about Defendant’s renewal and continued

use and ownership of the Domain Name.

               30. In response to Pet Valu’s continued concern regarding Defendant’s

unwillingness to comply with the terms of the Settlement Agreement, Defendant confirmed, on

or about July 27, 2019, that it planned to continue owning and operating the Domain Name for

use by existing clients and customers for the purposes of continuing to accept and refill

prescriptions and to redirect these customers to its current website.

               31. Defendant concedes that it finds the PETVALUEMART.COM Domain Name

valuable in order to continue serving its clients and customers who visited originally when

Defendant’s Website used the infringing Domain Name.




                                                 6                                  COMPLAINT
          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 7 of 14




                32. In furtherance of its bad faith behavior and upon information and belief, at

some point between July 2019 and September 2019, Defendant attempted to hide its identity as

the registrant of the Domain Name by converting its previously public registration to one

protected by The Endurance International Group, Inc.’s private registration service. Exhibits I

and J.

                33. Upon information and belief, at least as recently as September 10, 2019, and

in further breach of the terms of the Settlement Agreement, Defendant continued to make the

content previously found at the PETVALUEMART.COM Website available through the sub-

domain TESTSITE.PETVALUEMART.COM and through a separate domain name,

THEEGGSOTICA.COM, including uses of the Mark at Issue. Exhibit K.

                34. Upon information and belief, owners of household pets and other consumers

who visited the domains TESTSITE.PETVALUEMART.COM and THEEGGSOTICA.COM

until at least as recently as September 10, 2019, were still able to purchase pet supplies, pet

medications and pet food from Defendant under the Mark at Issue.

                                 FIRST CLAIM FOR RELIEF
                            Anticybersquatting (15 U.S.C. § 1125(d))

                35. Pet Valu realleges and incorporates by reference the allegations in Paragraphs

1 through 34 as if fully set forth herein.

                36. Pet Valu’s PET VALU name and mark is distinctive and well recognized as

applied to its goods and services for household pets.

                37. The PET VALU name and mark has achieved commercial strength by virtue

of Pet Valu’s continuous, extensive and substantially exclusive use in connection with retail

services and various products for household pets, and the PET VALU name and mark is and has




                                                  7                                   COMPLAINT
         Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 8 of 14




been well-known and well regarded since prior to any conduct of Defendant complained of

herein, including the registration of the PETVALUEMART.COM Domain Name.

               38. Defendant registered, trafficked in, or used the Domain Name, which is

confusingly similar to Pet Valu’s PET VALU registered mark, a mark that was distinctive at the

time the Domain Name was registered.

               39. The Domain Name is confusingly similar to Pet Valu’s PET VALU name and

mark in sound, appearance, connotation and commercial impression. The Domain Name

incorporates the whole of the federally registered PET VALU mark and simply uses the normal

spelling of the phonetically equivalent term “Value,” along with the generic term for a retail

outlet, “Mart,” and the generic top-level domain “.com.”

               40. Upon information and belief, Defendant was well aware of Pet Valu and Pet

Valu’s use of the PET VALU name and mark at the time the Domain Name was registered.

               41. Upon information and belief, Defendant adopted “Pet Value Mart” as a name,

as a mark, and as a primary component of the Domain Name for its Website because of its close

similarity to Pet Valu’s name and mark, with the intent of trading off of Pet Valu’s goodwill in

connection with products and services for household pets.

               42. In registering and using the Domain Name, Defendant had and continues to

have a bad faith intent to profit from Pet Valu’s PET VALU name and mark.

               43. Upon information and belief, Defendant has no trademark or other intellectual

property rights in the Domain Name.

               44. Defendant is not making bona fide noncommercial or fair use of the Domain

Name given Pet Valu’s incontestable federal registrations for its PET VALU marks.




                                                 8                                  COMPLAINT
            Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 9 of 14




                45. Defendant’s bad faith intent in registering and using the Domain Name is to

divert consumers from Pet Valu’s PETVALU.COM site to Defendant’s site accessible under the

Domain Name so as to harm the goodwill represented by Pet Valu’s PET VALU name and mark,

for commercial gain by Defendant, by creating a likelihood of confusion as to the source,

sponsorship, affiliation or endorsement of Defendant’s site with that of Pet Valu and its online

location.

                46. Defendant has no permission or license from Pet Valu to register or use the

Domain Name. Defendant is neither affiliated with nor related to Pet Valu.

                47. Defendant’s registration and use of the Domain Name is in violation of Pet

Valu’s rights and is cyberpiracy (domain name cybersquatting) under 15 U.S.C. § 1125(d).

                48. The continued acts and activities of Defendant complained of herein

accordingly constitute willful acts of cyberpiracy (domain name cybersquatting) in derogation of

Pet Valu’s rights in its federally registered PET VALU marks.

                49. Defendant’s registration and use of the infringing Domain Name has caused

and will continue to cause monetary harm, in an amount to be proven at trial, resulting from the

mistaken association of Defendant’s services with those of Pet Valu.

                50. Pet Valu is also suffering irreparable harm as a result of the above conduct,

for which there is no adequate remedy at law. Therefore, Pet Valu is entitled to injunctive relief.

                51. In addition to injunctive relief, Pet Valu is entitled to statutory damages,

compensatory damages, lost profits, costs incurred in pursuing this action, and transfer of the

infringing Domain Name to Pet Valu.




                                                  9                                    COMPLAINT
           Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 10 of 14




                52. As a consequence of Defendant’s willful infringement, Pet Valu is entitled to

recover from Defendant three times the amount of actual profits or damages, whichever is

greater.

                53. This is an exceptional case under 15 U.S.C. 1117(a), entitling Pet Valu to

recover reasonable attorney fees incurred in connection with this action.

                               SECOND CLAIM FOR RELIEF
                      Federal Trademark Infringement (15 U.S.C. § 1114)

                54. Pet Valu realleges and incorporates by reference the allegations in Paragraphs

1 through 53 as if fully set forth herein.

                55. Pet Valu is the owner of valid, subsisting and incontestable United States

Trademark Registrations for its PET VALU marks. Exhibit C.

                56. The Mark at Issue, “Pet Value Mart,” is confusingly similar to Pet Valu’s PET

VALU marks in sound, appearance and commercial impression.

                57. The Mark at Issue incorporates the whole of the federally registered PET

VALU mark and simply uses the normal spelling of the phonetically equivalent term “Value,”

along with the generic term for a retail outlet, “Mart.”

                58. As described above, Defendant uses the Mark at Issue in the Domain Name

and on websites owned or operated by Defendant in connection with online and retail store

services in the field of pet supplies, pet medications and pet food.

                59. The business and services Defendant advertises and markets under the Mark

at Issue are nearly identical and closely related to the products sold and services rendered by Pet

Valu under its registered PET VALU marks.




                                                 10                                  COMPLAINT
           Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 11 of 14




                60. Defendant has used and continues to use the Mark at Issue without Pet Valu’s

authorization, and in breach of the Settlement Agreement duly executed by Defendant and Pet

Valu.

                61. Defendant’s infringement of the PET VALU mark is willful.

                62. The acts and activities of Defendant complained of herein deprive Pet Valu of

control over its reputation and goodwill, and as a consequence, Pet Valu has been and will

continue to be irreparably harmed unless Defendant is enjoined by this Court. Therefore, Pet

Valu has no adequate remedy at law and is entitled to injunctive relief as set forth herein.

                63. In addition to injunctive relief, Pet Valu is entitled to compensatory damages,

lost profits and costs incurred in pursuing this action.

                64. As a consequence of Defendant’s willful infringement, Pet Valu is entitled to

recover from Defendant three times the amount of actual profits or damages, whichever is

greater.

                65. This is an exceptional case under 15 U.S.C. § 1117(a), entitling Pet Valu to

recover reasonable attorney fees incurred in connection with this action.

                                  THIRD CLAIM FOR RELIEF
                                      Breach of Contract

                66. Pet Valu realleges and incorporates by reference the allegations in Paragraphs

1 through 65 as if fully set forth herein.

                67. The Settlement Agreement is a valid, enforceable contract between Pet Valu

and the Defendant.

                68. Pet Valu has dutifully performed its obligations pursuant to the Settlement

Agreement.




                                                  11                                 COMPLAINT
         Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 12 of 14




               69. Defendant has willfully, continuously and materially breached the Settlement

Agreement by engaging in the conduct described above, for example, by renewing the

PETVALUEMART.COM Domain Name and using it to redirect traffic to the PETVM.COM

website, and, at least as recently as September 10, 2019, by continuing to make the content of the

Website, including the Mark at Issue, available to the relevant purchasing public at the sub-

domain TESTSITE.PETVALUEMART.COM and through a separate domain name,

THEEGGSOTICA.COM.

               70. Defendant breached and continues to breach the terms of the Settlement

Agreement by, among other things:

                       (a)    continuing to use the Mark at Issue as a component of a name or
                              mark or domain name in connection with online and retail store
                              services in the field of pet supplies, pet medications and pet food
                              after the agreed upon end date of May 31, 2019;

                       (b)    refusing to complete its transition to a new name and mark in
                              online advertising for products and services directed to household
                              pets; and

                       (c)    failing to provide to Pet Valu proof of the change of name of the
                              business conducted under the name “Pet Value Mart,” such as an
                              as-filed copy of the statement of abandonment of use of a fictitious
                              business name submitted pursuant to California Business and
                              Professions Code § 17922.

               71. As a direct and proximate result of Defendant’s material breaches of the

Settlement Agreement, Pet Valu has been and will continue to be harmed, thereby entitling it to

injunctive relief, compensatory damages, attorney fees, costs, and/or other equitable relief

against Defendant.




                                                12                                  COMPLAINT
          Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 13 of 14




                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff Pet Valu prays for the following relief:

               1. That Defendant, including its officers, agents, representatives, servants,

employees, attorneys, successors and assigns, and all others in active concert or participation

with Defendant be preliminarily and permanently enjoined from all use of PET VALU, PET

VALUE, PET VALUE MART, and/or PETVALUEMART, including any confusingly similar

variations, as names or marks or as components of names, marks, email addresses, domain

names, Internet usernames, or Internet keywords in connection with products and services for

household pets.

               2. That Defendant, including its officers, agents, representatives, servants,

employees, attorneys, successors and assigns, and all others in active concert or participation

with Defendant be permanently enjoined from registering any domain names that consist, in

whole or in part, of PET VALU, PET VALUE, PET VALUE MART, and/or

PETVALUEMART, including any confusingly similar variations.

               3. An order requiring Defendant to deliver up to the Court for destruction all

copies of materials, including methods and source code, and other promotional materials which

refer to the Domain Name, Website, the Mark at Issue, and any other materials that violate Pet

Valu’s rights as described herein.

               4. An order requiring Defendant to provide Pet Valu with an accounting of any

and all sales of products or services for household pets that violate Pet Valu’s rights as described

herein.

               5. An order requiring that the PETVALUEMART.COM Domain Name

registration (and any other confusingly similar domain name registrations owned by Defendant)




                                                 13                                  COMPLAINT
         Case 3:20-cv-01120-TSH Document 1 Filed 02/12/20 Page 14 of 14




be transferred to Pet Valu or, in the alternative, an order cancelling the above registration and

enjoining the registrant-Defendant from attempting to reregister the Domain Name, pursuant to

15 U.S.C. § 1125(d)(1)(C).

               6. That Defendant be ordered to pay statutory damages under 15 U.S.C. §

1117(d), if elected by Pet Valu, in the amount of $100,000.00 per domain name registration. In

the alternative, that Defendant be directed to account for and pay over to Pet Valu all profits

derived by Defendant by reason of Defendant’s registration and use of the

PETVALUEMART.COM Domain Name.

               7. An award to Pet Valu of restitution and damages, including, but not limited to,

liquidated, compensatory, statutory, treble damages, punitive damages, and all other damages

permitted by law.

               8. An award to Pet Valu of its costs incurred in this action including, but not

limited to, its reasonable attorney fees pursuant to 15 U.S.C. § 1117.

               9. That Pet Valu be awarded such other and further relief as this Court may deem

warranted.

                                                      Respectfully submitted,

                                                      PET VALU CANADA INC.



 Of Counsel                                           By:      /s/ Marina A. Lewis
                                                              Marina A. Lewis
 Christina D. Frangiosa, Esquire                              Lewis Kent LLP
 Eckert Seamans Cherin & Mellott, LLC                         235 Montgomery Street, 30th Floor
 Two Liberty Place                                            San Francisco, CA 94104
 50 South 16th St., 22nd Floor                                Telephone: (415) 966-3402
 Philadelphia, PA 19102                                       marina@lewiskentllp.com
 Telephone: 215.851.8432
 Facsimile: 215.851.8383                                      Attorneys for Plaintiff
 Email: CFrangiosa@eckertseamans.com                          Pet Valu Canada Inc.



                                                 14                                     COMPLAINT
